Case 1:20-cv-04295 Document1 Filed 09/14/20 Page 1 of 4 PagelID #: 1

FRIEDMAN, JAMES & BUCHSBAUM LLP
Bernard D. Friedman (BF-9219)

Andrew V. Buchsbaum, Esq. (AB-6475)
Attorneys for Plaintiff

15 Maiden Lane, Suite 1202

New York, NY 10038

(212) 233-9385

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

STEVEN MADDEN,
Plaintiff,
-against-
THE CITY OF NEW YORK,
Defendant.

 

PLAINTIFF DEMANDS
A TRIAL BY JURY

COMPLAINT
SEAMAN'S CASE UNDER
THE JONES ACT FOR
PERSONAL INJURIES

Civil Action No:

SUIT UNDER SPECIAL RULE FOR SEAMEN TO
SUE WITHOUT SECURITY OR PREPAYMENT OF
FEES FOR THE ENFORCEMENT OF THE LAWS
OF THE UNITED STATES, COMMON AND STAT-
UTORY FOR THE PROTECTION OF AND FOR
THE HEALTH AND SAFETY OF SEAMEN AT SEA

Plaintiff STEVEN MADDEN, complaining of the defendant, by his attorneys

FRIEDMAN, JAMES & BUCHSBAUM LLP, respectfully alleges as follows:

Jurisdiction and Venue:

i. This Court has jurisdiction pursuant to the Jones Act, 46 U.S.C. §§ 30104 et

seq. (formerly codified at 46 U.S.C.A. § 688).

2. Venue is proper in this District pursuant to the Jones Act, 46 U.S.C. § 30104,

as incorporating 45 U.S.C. § 56, in that the cause of action arose in this District, namely the St.

 
Case 1:20-cv-04295 Document1 Filed 09/14/20 Page 2 of 4 PagelD #: 2

George Staten Island Ferry Terminal, Staten Island, New York; and defendant is doing business
within this District; and/or 28 U.S.C. § 1391 in that a substantial part of the events or omissions
giving rise to the claim occurred within this District.
Parties:

on Atall relevant times, plaintiff STEVEN MADDEN was a citizen and resident
of the State of New York, County of Kings.

4. Atall relevant times, defendant THE CITY OF NEW YORK was a municipal
corporation with offices within the State of New York and City of New York.

FIRST COUNT
(Jones Act/Unseaworthiness vs. CITY OF NEW YORK)

5. Plaintiff repeats and reiterates each and every allegation contained in
paragraphs 1 thru 4 of this Complaint as if set forth at length herein.

6. At all dates and times hereinafter mentioned, plaintiff was a seaman and
member of the crew of the Ferry “JOHN F. KENNEDY” and an employee of defendant.

E Atall times and dates hereinafter mentioned, defendant THE CITY OF NEW
YORK owned the Ferry “JOHN F. KENNEDY.”

8. At all times hereinafter mentioned, defendant THE CITY OF NEW YORK
operated the Ferry “JOHN F. KENNEDY.”

9: At all the times and dates hereinafter mentioned, defendant THE CITY OF
NEW YORK controlled the Ferry “JOHN F. KENNEDY.”

10. That on or about October 27, 2017, without any fault on the part of the

plaintiff, and wholly and solely by reason of the negligence, recklessness and carelessness of the

or

 
Case 1:20-cv-04295 Document1 Filed 09/14/20 Page 3 of 4 PagelD #: 3

defendant THE CITY OF NEW YORK, its agents, servants and/or employees, and by reason of the
unseaworthiness of its vessel “JOHN F. KENNEDY,” the plaintiff was caused to sustain injuries
while engaged in a lifeboat drill while said vessel was in the navigable waters of the City of New
York adjacent to the St. George Staten Island Ferry Terminal, Staten Island, New York.

11. As aresult of the foregoing, the plaintiff was rendered sick, sore, lame and
disabled and sustained severe permanent personal injuries, underwent a surgical procedure involving
an anterior cervical discectomy and fusion, was and is internally and externally disabled causing him
to suffer pain, and for a time he was prevented from attending to his daily labors, thereby losing
sums of money which he otherwise would have earned as wages, and has endeavored to be cured of
his injuries, and has expended sums of money to maintain himself, and will continue to endure pain
and suffering, all to his damage.

12. By reason of the foregoing, plaintiff has been damaged in the sum of FIVE
MILLION ($5,000,000.00) DOLLARS.

SECOND COUNT
(maintenance and cure)

13. Plaintiff repeats and realleges each and every allegation of the First Count in
this Complaint as if fully set forth at length herein.

14. Plaintiff is entitled to maintenance, cure, and medical expenses for the period
that he was disabled and unable to work in the total sum of FIVE HUNDRED THOUSAND
($500,000.00) DOLLARS.

WHEREFORE, plaintiff STEVEN MADDEN demands judgment against defendant

THE CITY OF NEW YORK in the First Count in the sum of FIVE MILLION ($5,000,000.00)

3.

 
Case 1:20-cv-04295 Document1 Filed 09/14/20 Page 4 of 4 PagelD #: 4

DOLLARS; and against defendant THE CITY OF NEW YORK in the Second Count in the sum of

FIVE HUNDRED THOUSAND ($500,000.00) DOLLARS; together with interest and costs.

Dated: New York, New York
September 14, 2020

FRIEDMAN, JAMES & BUCHSBAUM LLP
Attorneys for Plaintiff

C Andrew 4 Buchs
15 Maiden Lane, Suit

New York, NY 1006
(212) 233-9385

 
 
   
  

 
